DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered. Applicant’s amendment filed 3/17/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Species C (Figures 14A-15) in the reply filed on 8/4/2020 is acknowledged.
Claims 9, 15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Response to Amendment
Applicant’s amendment filed 3/17/2021 has been entered.
Claims 1, 3-19 and 21 
Claims 2 and 20 have been cancelled.
Claims 1, 3-8, 10-14, 16, 19 and 21 are pending and drawn to the elected Species, and therefore, examined below. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1, 3-5, 10, 11, 14, 16 and 21 recite “elongated coupling member” which does not comprise proper antecedent basis in the specification.
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification (see MPEP § 608.01 (o)) and the terms listed above do not have such support within the specification such that an apparent meaning can be attained. Applicant’s specification and/or claims should be amended such that there is antecedent basis and/or clear and concise support for the claimed limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-8, 10-14, 16, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16 and 21 each recite “an elongated coupling member configured to actuate relative to the staple deck” and “an anvil configured to selectively couple with the elongated coupling member”. After further review and consideration, it has been 
See MPEP section 2163.05 (I)(A) and 2163.05 (I)(B) which describes incorporation of a broader limitation wherein the specification describes only one example of the limitation. In this instance “elongated coupling member” comprises a scope that would encompass many different species or structures other than what is disclosed and since the Applicant does not mention any further coupling members other than a trocar, it can be concluded that that  “an elongated coupling member” encompasses a scope that this not sufficiently supported.
Claims 3-8, 10-14 and 19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as the claims either recite the “elongated coupling member” or depend from one of the claims outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Popov (US PGPUB 2005/0015103), in view of Nalagatla (US Patent 8,910,847-cited in IDS).
Regarding Claims 1 and 16, Popov discloses an apparatus (Figure 1), 
(a) a handle assembly (“outer unit C”) comprising a body (handle 43); 
(b) a shaft assembly (“intermediate part B”) comprising an outer tubular member (29) extending distally from the body (43); 
(c) an end effector (“inner unit A”) comprising: 
(i) a staple deck (tissue contacting surface of cartridge 25; Figure 2; see “Annotated Views of Figures 5 and 6” below) fixed relative to the outer tubular member (29),
(ii) a staple driver (clearly depicted in Figures 5-6 within carrier 65), wherein the staple driver is operable to actuate relative to the staple deck between an unfired position and a fired position (see “Annotated Views of Figures 5 and 6” below as it is clear that a staple driver is moved relative to the remainder of the cartridge as the control rod is continued to move proximally), and 
(iii) an elongated coupling member (control rod 30) configured to actuate relative to the staple deck and the staple driver (as shown in “Annotated Views of Figures 5 and 6” below), wherein the elongated coupling member (30) comprises a proximal toothed rack portion (44); 
(d) an anvil (21) configured to selectively couple with the elongated coupling member (30), wherein the elongated coupling member (30) is operable to actuate the anvil (21) relative to the staple deck (of 25) when the anvil (21) is selectively coupled with the elongated coupling member (30; see Para. 0042); 
(e) a first closure assembly (handle 68, wheel 45; Figures 1-2) comprising a first actuating body (68) configured to actuate in a first motion relative to the body (43) of the 
(f) a second closure assembly (lever 46 including engagement member 47 and fork 50) comprising a second actuating body (46) configured to actuate in a second motion relative to the first actuating body (68; note that even if the rack 44 moves the wheel 68 when the lever is actuated, the lever moves along a different motion and therefore relative to the wheel 68) and the body (43) of the handle assembly in order to drive the elongated coupling member (30) between the first closed position (Figure 5) and a second closed position (Figure 6; Para. 0042), wherein the second closed position (Figure 6) is proximal relative to both the first closed position (Figure 5) and the distal position (Figures 3-4; as shown), wherein the second actuating body (46) is configured to be -2-Serial No. 16/159,851operatively disengaged from the toothed rack portion the elongated coupling member (30) while the elongated coupling member (30) is between the distal position (Figures 3-4) and the first closed position (Figure 5; see Para. 0042 as the fork 50 is not engaged with the notch 51 until the first closed position (Figure 5)).

    PNG
    media_image1.png
    726
    887
    media_image1.png
    Greyscale

Annotated Views of Figures 5 and 6
However, Popov fails to explicitly disclose that the elongated coupling member (30) comprises a proximal threaded portion such that the second closure assembly (46, 47, 50) is not engaged with the proximal threaded portion while the coupling member is between the distal and first closed positions. 
Attention can be brought to the teachings of Nalagatla which includes a surgical stapling apparatus (100; Figure 1) which comprises a closure assembly (120) attached to an end of a handle assembly, an elongated coupling member (114; Figure 3) which selectively couples to an anvil assembly (112; Col 4, lines 55-57) and comprises a proximal threaded portion (286), wherein the closure assembly (120) engages the proximal threaded portion (286) to move the elongated coupling member (114) from a distal position to a closed position (Col 4, lines 61-66 and Col 8, lines 27-46) such that the proximal threaded portion (286) extends through a hole (120F; Figure 33a) when the coupling member (114) is moved to the closed position (Col 9, lines 9-11; see Figure 33a).
The use of knob and screw actuation mechanisms to approximate an anvil relative to a cartridge in the art of circular staplers have been well known in the art as exemplified by Nalagatla. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the rack and wheel handle configuration of Popov to adopt a knob and screw type configuration as taught by Nalagatla. By modifying Popov in such a manner (i.e. knob with hole on end of handle to engage with screw/threaded shaft), visual feedback that the elongated coupling member is approaching or at the closed position can be provided as taught by Nalagatla (Col 9, lines 9-11). Further, it is noted that by providing a threaded engagement in replacement of the rack and pinion/wheel of Popov, constant threaded engagement of the closure assembly and coupling member can be maintained and further, finer adjustments of the gap between the anvil and cartridge can be obtained as the amount of movement would no longer be reliant on the spacing of the teeth of the pinion and/or rack.

Regarding Claim 3, Popov, as modified, discloses the second closure assembly (46, 47, 50) is configured to actuate the elongated coupling member (30) between a plurality of positions located between the first closed position (Figure 5) and the second closed position (Figure 6; note that as the lever is retracted to the handle, the coupling member will be moved through a plurality of positions).  

Regarding Claim 4, Popov, as modified, discloses the first closure assembly (knob 120 of Nalagatla) is configured to actuate the elongated coupling member (30) at a first rate of movement, wherein the second closure assembly (46, 47, 50 of Popov) is configured to actuate the elongated coupling member (30) at a second rate of movement, wherein the first rate of movement is greater than the second rate of movement (note that the closure assemblies are clearly capable of actuating the coupling members at different rates wherein the first rate is greater than the second rate as claimed as it depends on the user actuation speed/force applied).  

Regarding Claim 5, Popov, as modified, discloses the elongated coupling member (30) comprises a proximal frame (44) slidably housed within the body (43) of the handle assembly (“C” as clearly shown).  

Regarding Claim 6, Popov, as modified, discloses essentially all elements of the claimed invention but fails to explicitly disclose the proximal frame is slidably housed within the body of the handle assembly through a pin and slot relationship.  At the time the invention was effectively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have utilized a pin and slot relationship because Applicant has not disclosed that such a relationship/connection provides an advantage, is used for a particular purpose, or solves a stated problem (see Para. 00124). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the connection of Popov because the coupling member will be effectively translated between positions during actuation. Therefore, it would have been an obvious matter of design choice to modify Popov to obtain the invention as specified in the claim. Note further that pin and slot type connections would also be beneficial in order to maintain proper alignment between the coupling member and the slot in which the coupling member slides within. 


Regarding Claim 7, Popov, as modified, discloses the first closure assembly (knob 120 of Nalagatla) comprises a handle (knob 120 of Nalagatla) pivotably coupled with the body (43 of Popov) of the handle assembly (note that in order for the knob to rotate, the portions of the handle/knob 120 must pivot about a central axis as a pivot can be viewed as “a shaft or pin on which something turns” (https://www.merriam-webster.com/dictionary/pivot)).  

Regarding Claim 8, Popov, as modified, discloses the handle (knob 120 of Nalagatla) is also coupled with the proximal frame (44 as modified with proximal threads- see above modification).  

Regarding Claim 10, Popov, as modified, discloses the first closure assembly (knob 120) further comprises a coupling link (shaft 360 of knob 120 of Nalagatla shown in Figures 3, 39, 41), wherein the coupling link (360 of knob 120 of Nalagatla) is coupled to both the handle (120; note the shaft 360 of Nalagatla is integrated with the handle portion of 120) and the proximal frame (44 of Popov as modified with screw threads as explained above).  

Regarding Claim 19, Popov, as modified, discloses the first actuating body (knob 120 of Nalagatla) is configured to pivot relative to the body (43 of Popov) of the handle assembly (note that in order for the knob to rotate, the portions of the handle/knob 120 must pivot about a central axis as a pivot can be viewed as “a shaft or pin on which something turns” (https://www.merriam-webster.com/dictionary/pivot)).  

Examiner’s Note / Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note that if Applicant was to change the recitations of “elongated coupling member” back to “trocar” (as originally claimed), the 112(a) rejections would be overcome.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st  paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter of Claims 11-14:  
Regarding Claim 11, Popov, as modified by Nalagatla, discloses several of the claimed features but does not disclose the handle of the first closure assembly defines a slot, wherein the coupling link comprises a pin, wherein the pin is slidably housed within the slot.  Nalagatla is relied upon for teaching a proximal threaded portion (286; Figure 3) of an elongated coupling member (114) and the corresponding closure assembly which is of a knob handle (120) configuration. However, even when considering the inner shaft (360; Figure 41) as the coupling link (see rejection of Claim 10), it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Popov such that the incorporated handle of the first closure assembly and the coupling link comprise a pin and slot relationship as claimed. Therefore, the subject matter of Claim 11 is viewed as allowable subject matter. 
Regarding Claim 12, Popov, as modified by Nalagatla, discloses several of the claimed features but does not disclose the second closure assembly comprises an adjustment knob rotatably disposed on the body of the handle assembly as the interpreted second closure assembly of Popov is of a lever (46) configuration. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Popov such that the lever is of a adjustment knob configuration without significant structural modification and rendering the apparatus inoperable for its intended use as the knob will likely not be coupled with the control rod/coupling member (30) as the lever is (via 50/51) and will make it more difficult for the user to fire the staples in comparison to the disclosed lever configuration. Therefore, the subject matter of Claim 12 is viewed as allowable subject matter. Claims 13 and 14 depend from Claim 12 and therefore viewed as allowable subject matter for the same reasoning. 

Examiner further notes if Applicant elects to change “elongated coupling member” to “trocar”, incorporation of “and wherein the second closure assembly is configured to operably engage with the proximal threaded portion while the elongated coupling member is between the first closed position and the second closed position” to the end of Claim 1 would overcome the prior art rejections above and place the claim into a condition for allowance.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note the following:
-Pribanic (US Patent 8,459,524) recites “The firing rods 134a, 134b and cutting element 122 may be axially translated utilizing any suitable mechanism including, without limitation, a rack and pawl combination, a rack and pinion combination, a threaded lead screw, and/or a pulley and cable combination.” (Col 6, lines 58-67) which provides evidence that it is known to use rack/pinion and lead screw drive mechanisms interchangeably.
-Conta (US Patent 4,573,468) discloses another threaded coupling member and closure assembly. 
-Alvarado (US Patent 4,047,654) discloses a closure assembly comprising a knob with a threaded screw which engages an internally threaded coupling member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/5/2021